Title: Enclosure: From Suffield Citizens, 16 March 1801
From: Suffield Citizens
To: Jefferson, Thomas


EnclosureFrom Suffield Citizens

Sir,
Suffield, State of Connecticut, March 16th. 1801

The People of the United States, assisted by the experience of past ages, have established a Constitution of Government, founded on the genuine principles of Republicanism, Wisdom and Virtue—
The important offices which you have sustained with dignity, and discharged with integrity under this Constitution, warrant us to believe, that you will employ Your talents and influence to preserve the same inviolate and uncorrupted.—We trust that your Prudence will harmonise the discordant opinions, which exist in some parts of the union; and that, by your wisdom, you will conciliate the affections of all the Citizens of these States.—Impressed with these sentiments, the Inhabitants of This and the neighboring Towns, here assembled, Congratulate You, Sir, on your Advancement to the first Office of Government in the United States.—
May You be happy in the general tranquillity of the Republic, & satisfied with the gratitude of the People, who have placed you in this exalted Station: May the blessings of the People over whom you preside, be the certain Pledge of a sure reward in Heaven, for the services you have rendered them here: And may the Supreme Being, whose Guardian eye has ever watched over this Land for good, still protect the United States.

By OrderAlexr: King Chairman.

